       Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724

 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE
 CVS Pharmacy, Inc. vs. Actavis Elizabeth,            Individual Case No.: 20-6310
 LLC, et al.


                                            ORDER

       AND NOW, this 11th day of February 2021, upon consideration of the attached Joint

Stipulation, it is hereby ORDERED that the Stipulation is APPROVED. Pursuant to the terms

of the Stipulation, all claims against Endo Health Solutions Inc., Endo International plc, and Endo

Pharmaceuticals Inc. are hereby DISMISSED without prejudice, with each party to bear its

own costs and attorneys’ fees.

       It is so ORDERED.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe
                                              _________________________________
                                              CYNTHIA M. RUFE, J




                                                1
        Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 2 of 6




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724

 THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE
 CVS Pharmacy, Inc. vs. Actavis Elizabeth,             Individual Case No.: 2:20-cv-06310-CMR
 LLC, et al, 2:20-cv-06310


                                     JOINT STIPULATION

        WHEREAS, Plaintiff CVS Pharmacy, Inc. filed a complaint on December 15, 2020, in the

action CVS Pharmacy, Inc. v. Actavis Elizabeth, LLC, et al., Case No. 2:20-cv-06310, in the Eastern

District of Pennsylvania (the “Action”), against various Defendants including Endo Health Solutions

Inc., Endo International plc, and Endo Pharmaceuticals Inc. (collectively, “Endo”); DAVA

Pharmaceuticals, LLC; Generics Bidco I, LLC; and Par Pharmaceutical Companies, Inc. and Par

Pharmaceutical, Inc. (collectively, the “Endo/Par Defendants,” and together with CVS Pharmacy,

Inc., the “Parties”);

        WHEREAS, the Endo/Par Defendants deny Plaintiff’s allegations;

        WHEREAS, Plaintiff continues to investigate potential collusive conduct as alleged in the

complaint, including whether, and/or the extent to which, Endo participated in or is responsible

for any collusive conduct alleged in the complaint, but Plaintiff is willing to take additional time

to determine whether such claims should be asserted against Endo;

        WHEREAS, counsel for the Endo/Par Defendants has represented that Par Pharmaceutical,

Inc. is the proper entity to be named in the Action;



                                                 2
       Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 3 of 6




       WHEREAS, the Parties have agreed to suspend and toll as of the date of the filing of the

Action (December 15, 2020) any and all applicable limitations, laches, or repose periods that may

apply to Endo Health Solutions Inc., Endo International plc, and Endo Pharmaceuticals Inc., with

respect to the Action (the “Limitations Period”);

       WHEREAS, with such protection against the statute of limitations and related principles,

Plaintiff shall move forward at this time only with respect to its claims against DAVA

Pharmaceuticals, LLC, Generics Bidco I, LLC, Par Pharmaceutical Companies, Inc., and Par

Pharmaceutical, Inc., and it will dismiss without prejudice its claims in the Action against Endo

Health Solutions Inc., Endo International plc, and Endo Pharmaceuticals Inc.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      All Limitations Periods, including statutes of limitations, statutes of repose and

laches that had not expired as of December 15, 2020 are hereby suspended, stayed, or tolled, with

respect to the claims set forth in the complaint against Endo Health Solutions Inc., Endo

International plc, and Endo Pharmaceuticals Inc. Unless this Stipulation is extended by further

agreement of the Parties, such tolling shall run from December 15, 2020 through December 15,

2022 (the “Tolling Period”).

       2.      All claims against Endo Health Solutions Inc., Endo International plc, and Endo

Pharmaceuticals Inc. are hereby dismissed without prejudice, with each Party to bear its own costs

and attorneys’ fees.

       3.      For purposes of the Action, Par Pharmaceutical, Inc. represents that it has

possession, custody, or control of all existing documents and information related to the sale or

marketing of generic medications in the United States by any of the Endo/Par Defendants.


                                                 3
        Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 4 of 6




        4.      Nothing in this Stipulation shall prevent any Party from commencing any civil

action, arbitration, or proceeding against any other Party.

        5.      Other than as expressly provided, nothing in this Stipulation shall affect any claim

or defense available to the Parties (including jurisdictional defenses), and this Stipulation shall not

be deemed to revive any claim that is or was already barred as December 15, 2020. Nothing in this

Stipulation, or the circumstances giving rise to the Stipulation, shall be construed as an

acknowledgment by the Parties that a claim has or has not been barred by any applicable Limitations

Period or any other defense, legal, equitable or otherwise, based upon the lapse or passage of time

prior to execution of the Stipulation, or after the expiration of the Tolling Period. The Parties to

this Stipulation hereby expressly reserve any and all claims, counterclaims, causes of action and

defenses to the same which they may have, except as indicated above with respect to a defense

based on any applicable Limitations Period. The Parties to this Stipulation hereby expressly reserve

any and all rights with respect to party or third-party discovery in the Action.

        6.      The Parties agree that the doctrine of contra proferentum shall not apply and that

this Stipulation shall not be construed against the Party that drafted it.

        7.      The Parties further agree that nothing contained in this Stipulation shall be

considered, construed or deemed an admission of liability, fault or other wrongdoing by any Party,

or an attempt to allocate liability or fault.

        8.      This Stipulation shall be binding upon and inure to the benefit of each of the Parties

and their respective successors, assigns, affiliates, parents, subsidiaries, officers, directors, agents

and other representatives.

        9.      This Stipulation shall be governed by and construed in accordance with the laws of

the Commonwealth of Pennsylvania without reference to its choice of law rules.



                                                   4
        Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 5 of 6




       10.     Each of the undersigned represents and warrants he or she is duly authorized to enter

into this Stipulation and that each intends the Stipulation to be a valid and binding obligation,

enforceable in accordance with its terms.

       11.     This Stipulation may be executed in multiple counterparts, and an electronically

scanned (in either .pdf or .tiff format) signature will be considered an original signature for purposes

of execution of this Stipulation. Each counterpart shall be deemed to be an original as against a

Party whose signature appears thereon and all of which shall together constitute one and the same

instrument.

       12.     This Stipulation contains the entire agreement of the Parties with respect to the issue

of tolling any applicable Limitations Period.

       13.     Any amendment to this Stipulation (including any extension of this Stipulation or

any Tolling Period) shall be invalid unless in writing, referencing this agreement, and signed by or

on behalf of all Parties to which the amendment applies.

       14.     If any provision, covenant, condition or term of this Stipulation shall be held to be

invalid or unenforceable, in whole or in part, such invalidity or unenforceability shall not affect the

remainder of this Stipulation. The invalid or unenforceable provision, covenant, condition or term

shall be substituted by a provision, covenant, condition or term which, according to the Parties’

intention, achieves to the nearest extent possible the same effect as would have been achieved by

the invalid provision, covenant, condition or term.

       IT IS SO STIPULATED.



Dated: February 9, 2021




                                                   5
       Case 2:16-md-02724-CMR Document 1684 Filed 02/11/21 Page 6 of 6




CONSTANTINE CANNON LLP

/s/ Ethan E. Litwin
Ethan E. Litwin
Matthew L. Cantor
335 Madison Avenue
New York, New York 10017
Tel: (212) 350-2700
Fax: (212) 350-2701
elitwin@constantinecannon.com
mcantor@constantinecannon.com

Allison F. Sheedy
1001 Pennsylvania Avenue, N.W.
Suite 1300N
Washington, D.C. 20004
Tel: (202) 204-3500
Fax: (202) 204-3501
asheedy@constantinecannon.com

Attorneys for Plaintiff CVS Pharmacy, Inc.



WILLIAMS & CONNOLLY LLP

 /s/ John E. Schmidtlein
 John E. Schmidtlein
 Sarah F. Kirkpatrick
 725 Twelfth St., NW
 Washington, DC 20005
 Tel: (202) 434-5000
 Fax: (202) 434-5329
 jschmidtlein@wc.com
 skirkpatrick@wc.com

 Attorneys for the Endo/Par Defendants




                                             6
